DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 1, line 4: - - a
	Claim 1, line 16: - - at the distal end of the spokes and ed to the cleaning cloth - -
	Claim 12, line 3: - - surface area of the cleaning cloth - -

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Speelman (US0750408) discloses a device for manipulating incandescent lamps including providing a means for dusting or wiping the lamps without removing them. Speelman discloses a collar (Figure 1 Element 3), a plurality of spokes (Figure 3 Element 11), and a cleaning cloth (Figure 3 Element 8) but fails to disclose a central ring and wherein the spokes follow a helical-spiral path from the point at the distal end of the collar and terminating at a point on the central ring. 
	Speelman, such that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious a plurality of spokes following a helical-spiral path from the point at the distal end of the collar and terminating at a point on the central ring, in combination with the other limitations of claim 1.

	Penn discloses a incandescent lamp applying and removing device having a collar, central ring, and spokes but fails to disclose helical-spiral spokes or a cleaning cloth.
	Neither of these references considered as a whole, alone, or in combination, neither anticipates nor renders obvious a plurality of spokes following a helical-spiral path from the point at the distal end of the collar and terminating at a point on the central ring, in combination with the other limitations of claim 1.
	
	Claims 2-17 are allowable as being dependent from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723